Mb. Justice Tantis delivered the opinion of the court: Claimant alleges that on November 7, 1929 it furnished goods to the Illinois State Reformatory at Pontiac, Illinois as per Bill of Particulars attached, amounting to One Hundred Seventy-nine and 84/100 Dollars ($179.84). A statement in the record, signed by the receiving officer of the reformatory states that the merchandise was received and accepted and that the bill was correct; further that the reason same was not paid was that no invoice was received therefor until May 23,1934. Apparently the original invoice was misplaced and the appropriation out of which same could have been paid therefore lapsed. This case is similar to that of the same claimant decided at this same term, i. e. — Read vs. State Court of Claims No. 2506, and an award is herein made in favor of claimant in the sum of $179.84.